Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered September 21, 2007, which denied defendants’ motion for summary judgment dismissing the complaint on the ground that plaintiff did not suffer a “serious injury” within the meaning of Insurance Law § 5102 (d), unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Plaintiff offered no explanation for the absence of any evidence that he underwent any medical treatment or physical therapy in the five years since he was examined, X-rayed and released by the hospital emergency room immediately after the automobile accident in which he claims to have sustained “serious injury.” In addition, the report of a physician who examined plaintiff more than five years after the accident was too remote in time to show any contemporaneous range of motion limitations in his cervical and lumbar spine resulting from the accident, and therefore fails to raise an issue of fact as to whether his injuries were permanent or significant (see Thompson v Ramnarine, 40 AD3d 360 [2007]). Concur—Tom, J.P, Andrias, Nardelli and Sweeny, JJ.